        Case 1:18-cv-03771-PGG Document 37 Filed 06/11/19 Page 1 of 2
              Case 1:18-cv-03771-PGG Document 34 Filed 06/07/19 Page 7 of 8



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT NEW YORK



WESCO INSURANCE COMP ANY and
TECHNOLOGY INSURANCE COMPANY,                         Civil Action No. l:18-cv-03771-PGG
INC.,
                                                             ORDER FOR ADMISSION
                Plaintiff,                                     PRO HAC VICE OF
                                                                   GREG SHINALL
                   V.

PERSONNEL STAFFING GROUP, LLC,

                Defendant.


          The motion of Greg Shinall, for admission to practice Pro Hae Vice in the above

captioned action is granted.

        Applicant has declared that he is a member in good standing of the bar of the state of

Illinois; and that his contact information is as follows:

                                   Applicant's Name: Greg Shinall
                                   Firm Name: Sperling & Slater, P.C.
                                   Address: 55 West Monroe Street, Suite 3200
                                   City/State/Zip: Chicago, IL 60603
                                   Telephone/Fax: 312-676-4873
                                   E-Mail: Shinall@sperling-law.com

        Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel

for Defendant in the above entitled action;

          IT IS HEREBY ORDERED that Greg Shinall is admitted to practice Pro Hae Vice in

the above captioned case in the United States District Court for the Southern District of New

York.




[1095145-1]
         Case 1:18-cv-03771-PGG Document 37 Filed 06/11/19 Page 2 of 2
              Case 1:18-cv-03771-PGG Document 34 Filed 06/07/19 Page 8 of 8



          All attorneys appearing before this Court are subject to the Local Rules of this Court,

including the Rules governing discipline of attorneys.



Dated:




[1095145-1]
